Citation Nr: 1452344	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for high glucose.

2.  Entitlement to service connection for coagulopathy, iatrogenic (claimed as excessive bleeding), to include as secondary to service-connected ischemic heart disease status post coronary artery bypass.

3.  Entitlement to service connection for carpal tunnel syndrome and numbness of the left upper extremity.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post coronary artery bypass (to exclude a 100 percent rating from April 19, 2011 to July 30, 2011).

6.  Entitlement to an initial compensable rating for surgical scars.


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the VBMS paperless claims processing system.

The issue of entitlement to service connection for hypertension, to include as secondary to the Veteran's ischemic heart disease status post coronary artery bypass, has been raised by the record (See October 2014 representative statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Finally, the issue of entitlement to service connection for carpal tunnel syndrome and numbness of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's claimed high glucose, noted as impaired fasting glucose (IFG), was not caused or aggravated by active service.

2.  The Veteran's coagulopathy, iatrogenic is not related to active service, to include as secondary to his service-connected ischemic heart disease status post coronary artery bypass.   

3.  The Veteran's bilateral hearing loss has resulted in no worse than level I hearing in both ears.  The Veteran reported needing to increase the volume on the television and having difficulty understanding conversational speech due to his hearing loss.

4.  The Veteran's ischemic heart disease status post coronary artery bypass has resulted in no more than fatigue at a workload of greater than 5 METs but not greater than 7 METs.  Congestive heart failure and left ventricular dysfunction with an ejection fraction of less than 50 percent have not been shown.

5.  The Veteran's surgical scars do not involve his head, face, or neck.  The scars are not shown to be deep, nonlinear, superficial, unstable, or painful.  There is no indication the scars have resulted in any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high glucose have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for coagulopathy, iatrogenic have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).
4.  The criteria for an initial rating in excess of 30 percent for ischemic heart disease status post coronary artery bypass (to exclude a 100 percent rating from April 19, 2011 to July 30, 2011) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).

5.  The criteria for a compensable rating for surgical scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (prior to October 23, 2008 and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


High Glucose

The Veteran claims he has high glucose as a result of service.  December 2010 VA treatment records note impaired fasting glucose (IFG).  The Veteran was advised he would be treated through nutritional management and annual monitoring due to his level of aerobic exercising and current weight.  

The Veteran's service treatment records are absent any indication of a condition related to high glucose levels.  The Veteran's endocrine system was found to be clinically normal at the July 1970 separation examination.  In short, there is no in-service injury or occurrence related to high glucose levels.  High glucose is a laboratory finding and is not in and of itself a disability subject to service connection.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for high glucose, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Coagulopathy, Iatrogenic 

The Veteran contends that he has coagulopathy, iatrogenic as a result of his service-connected ischemic heart disease status post coronary artery bypass.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

April 2011 VA treatment notes contain the following statement: "Current Diagnosis: Related to anticoagulation: heart valve replacement."  The Veteran was advised to proceed to the nearest emergency room should he experience symptoms of uncontrolled bleeding, dizziness, black stool and urine, chest pain, or shortness of breath.  

In September 2011, the Veteran sought emergency treatment for uncontrolled bleeding of the lower lip.  The treatment record notes the Veteran had been on Coumadin and Warfarin due to his valve replacement surgery in April 2011.  

At the April 2012 examination, the Veteran reported easy bruising and bleeding associated with his Coumadin therapy.  The examiner concluded that the Veteran's mitral valve stenosis status post mechanical aortic vale replacement was unrelated to ischemic heart disease post surgeries. 

In August 2013, a VA examination was conducted for hematologic and lymphatic conditions.  The Veteran asserted that he bleeds excessively from paper cuts, making clerical work challenging.  The examiner noted the Veteran's diagnosis of iatrogenic coagulopathy in 2011 and that he was provided nitrate sticks to treat excessive bleeding at home.  The examiner stated that such a practice is "not commonly done," which suggests the severity of the condition.  

Nevertheless, the examiner concluded that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected ischemic heart disease.  The examiner noted a review of the claims file and medical literature.  She explained that the heart valve replacement, for which the Veteran was provided Coumadin, is not a known sequela of ischemic heart disease.  Moreover, ischemic heart disease is not known to cause excessive bleeding or bruising.  

Therefore, the evidence shows that the Veteran's coagulopathy, iatrogenic is not caused or permanently worsened by his service-connected ischemic heart disease status post coronary artery bypass.  The examiner explained that the Veteran's Coumadin is provided for his valve replacement, not his ischemic heart disease, and that ischemic heart disease is not known to cause excessive bleeding.  Indeed, the Veteran was diagnosed with coagulopathy, iatrogenic in 2011, and his bypass occurred in 1999.  There is no indication of the coagulopathy, iatrogenic, let alone a permanent worsening of the condition, after the bypass surgery in 1999.  

The Board emphasizes that the August 2013 VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the August 2013 VA medical opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the Veteran is competent to report observable symptoms, such as excessive bleedings, he is not competent to identify the relationship between cardiovascular disabilities as such an inquiry involves a complex medical issue.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, the Veteran's service treatment records are absent any complaints of excessive bleeding.  As noted, the Veteran's symptoms do not appear until 2011, well after his bypass and separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The most competent evidence of record, namely the August 2013 VA examination, shows that the Veteran's coagulopathy, iatrogenic is not related to active service, to include service-connected ischemic heart disease status post coronary artery bypass.  The claim must be denied on both direct and secondary bases.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been assigned a noncompensable rating under Diagnostic Code 6100.

For hearing impairment disabilities, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

As stated above, the Veteran is service-connected for hearing loss in both ears; a noncompensable rating has been assigned from February 28, 2007, forward.  During the course of his appeal, the Veteran has had his hearing tested at two VA examinations.  VA treatment records have been reviewed, but do not describe any audiometric testing.  

The Veteran's first VA audio examination was in August 2011.  The Veteran indicated that he needs to occasionally turn up the volume on the television or radio to hear it properly.  Other people comment that the volume is "too loud" and tell him to have his hearing checked.  The Veteran's puretone threshold averages were 32 in his right ear and 34 in the left ear.  The speech discrimination scores were 96 percent in both ears.  Thus, this examination yielded numerical designations of I in both ears.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

The July 2013 VA audio examination showed the Veteran's puretone threshold averages were 31 in his right ear and 28 in the left ear.  The speech discrimination scores were 100 percent in both ears.  Thus, this examination yielded numerical designations of I in both ears.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.  The Veteran again reported being told to have his hearing checked.  He also stated he had difficulty hearing, saying "huh" frequently and requesting repetition of statements. 

Therefore, a mechanical application of the rating schedule does not result in a compensable rating for the Veteran's bilateral hearing loss.  The Board further finds that, even after considering the effects of the disability on the Veteran's activities of daily living, such as needing to increase the volume on the television or asking others to repeat themselves, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  No other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Ischemic Heart Disease

The Veteran's service-connected ischemic heart disease status post coronary artery bypass has been rated under Diagnostic Code 7005, with a 30 percent rating in effect since September 1, 2010 (to exclude a 100 percent rating from April 19, 2011 to July 30, 2011).

Under Diagnostic Code 7005, a 30 percent rating is assigned when a workload of between five and seven MET's results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  (One MET [metabolic equivalent] is the energy cost of standing quietly at rest.)  38 C.F.R. § 4.104.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent rating is assigned when a veteran experiences chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran underwent a quadruple coronary artery bypass grafting procedure in October 1999.  Private December 2009 cardiac records show the Veteran had an ejection fraction of 82 percent.  There was "no significant change" since August 2009, when he had an ejection fraction of 83 percent.  

In December 2010, the Veteran was described as having moderate aortic stenosis with an otherwise normal examination.  The Veteran reported exercising with a treadmill/stair/bike for thirty minutes six days a week, without complaint of shortness of breath or fatigue.

In January 2011, the Veteran contacted VA, indicating he needed an appointment sooner than the scheduled March 2011 appointment because his heart condition was "severe."  Upon review by cardiology, the Veteran was advised that he demonstrated great exercise capacity and was asymptomatic.  As such, he was not found in need of emergent cardiac care and was told to attend his March 2011 cardiology appointment. 

Also in January 2011, the Veteran was afforded a VA heart examination.  There was no finding of congestive heart failure.  Cardiac functional assessment showed the Veteran reported fatigue at more than 5 but less than 7 METs.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work. 

At the March 2011 cardiac consultation, the Veteran reported a decreased ability to sustain physical activity.  However, he denied shortness of breath or chest pain.  The Veteran's ejection fraction was noted as 74 percent.  A cardiac catheterization was performed, and future surgery was discussed with the Veteran, to include a tissue or mechanical valve replacement.  The valve replacement occurred in April 2011.

In April 2012, the Veteran was afforded another VA heart examination.  The Veteran was able to perform at 7.4 METs during diagnostic exercise testing.  Congestive heart failure was not found.  The examination report notes a June 2011 echocardiogram showed a left ventricular ejection fraction of 69 percent.  The examiner indicated that Veteran's exercise tolerance had "significantly improved" since his valve replacement surgery.  The Veteran reported cardiovascular exercise thirty to forty-five minutes in duration, five times a week, without chest pain, dyspnea, syncope, or near syncope.  

However, in an August 2012 affidavit, the Veteran indicated that while he can walk two to three miles each morning, he must return and rest by sitting or lying down at home for at least one hour, if not two hours.  He also stated that he cannot lift boxes at work and that in-home chores result in fatigue.  He reported parking close to the entrance of any business establishment because of fatigue. 

At an August 2013 VA heart examination, there was no finding of congestive heart failure.  The examiner stated that the Veteran's condition impacted his occupational functioning in that his disease affected his stamina.  

At a May 2014 VA heart examination, there was again no finding of congestive heart failure.  Cardiac functional assessment showed the Veteran reported fatigue at more than 5 but less than 7 METs.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work. 

Therefore, the evidence shows that the Veteran's ischemic heart disease has been manifested by, at worst, symptoms of fatigue with a workload of between five and seven MET's.  Left ventricular dysfunction with an ejection fraction of 50 percent or less has also not been shown.  There has been no evidence of congestive heart failure during any of the Veteran's VA examinations.  

Moreover, the Veteran reflected an ability to exercise multiple days a week until his mechanical valve replacement.  After the surgery, at the April 2012 examination, the Veteran reported increased physical ability.  In his August 2012 affidavit, the Veteran clarified that while he was capable of exercise, he would still experience fatigue.  Indeed, the August 2013 VA examiner indicated the Veteran's condition affected his stamina.  Yet, a subsequent cardiac functional assessment in May 2014 once again showed the Veteran reported fatigue at more than 5 but less than 7 METs, which is contemplated by the currently assigned 30 percent rating.

The preponderance of the evidence is therefore against the Veteran's claim for an increased rating for service-connected ischemic heart disease status post coronary artery bypass (to exclude a 100 percent rating from April 19, 2011 to July 30, 2011), and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7005; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's heart condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Scars

The Veteran's surgical scars have been assigned a noncompensable rating under Diagnostic Code 7805.  The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  The Board is required to consider the Veteran's claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

The Board will provide the rating criteria in effect before and after the October 23, 2008 regulatory change for each diagnostic code.

Prior to October 23, 2008, under Diagnostic Code 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.
A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

Note (2) instructs to rate tissue loss of the auricle under Diagnostic Code 6207 and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.

Note (3) instructs that evaluating under these criteria, unretouched color photographs are taken into consideration.

The body of Diagnostic Code 7800 was not modified by the regulatory changes effective October 23, 2008.  However, Notes (4) and (5) were added: 
 
Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is warranted for scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.); a 20 percent rating is warranted for scars in an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for scars in an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for scars in an area or areas exceeding 144 square inches (929 sq.cm.).

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A deep scar is one associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7801 were amended to state the following:

Note (1): A deep scar which is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  A 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7802 were amended to state the following:

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7803 assigns a 10 percent rating to superficial, unstable scars.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Prior to October 23, 2008, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars that are painful on examination.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule.).

After October 23, 2008, Diagnostic Code 7804 provides a rating for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.
Note (3): Scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Prior to October 23, 2008, Diagnostic Code 7805 indicates scars could be rated based on limitation of function of an affected part.  

After October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  

Turning to the evidence of record,  an April 2012 VA examination for the Veteran's ischemic heart condition identified several scars.  These include the following:

* a linear midline sternal scar, measuring 24 centimeters by 2 centimeters (48 square centimeters)
* a curvilinear scar on the medial aspect of the left leg, measuring 40 centimeters by 0.8 centimeters (32 square centimeters)
* a linear scar on the volar aspect of the left arm, measuring 24 centimeters by 0.8 (19.2 square centimeters)
* laparoscopic scars on the abdomen, four scars measuring  2 centimeters by 0.4 centimeters  (each scar 0.8 square centimeters, totaling 3.2 square centimeters) and one scar measuring 3 centimeters by 0.4 centimeters (1.2 square centimeters).

All of the scars were described as superficial, non-tender, non-disfiguring, without ulceration, skin breakdown, adherent to the underlying tissue, or limitations.  

At a May 2014 VA scar examination, the Veteran was not found to have scars or disfigurement of the head, face, or neck.  The examiner also noted that the Veteran's scar on his left arm did not affect his upper extremities.  The Veteran's scar on his anterior chest was not found to affect the posterior trunk.  

Furthermore, the Veteran's scars were not found to be painful or unstable, with frequent loss of covering of the skin over the scars.  The scars were also not found to be both painful and unstable; superficial, non-linear; or deep, non-linear scars.  Finally, the scars were not found to result in limitation of function, and there were no other findings or complications, such as muscle or nerve damage, associated with the scars.  The examiner indicated the scars did not impact the Veteran's ability to work.  

The Board finds that a compensable rating for the Veteran's surgical scars is not warranted.  The Veteran's scars do not involve the head, face, or neck, or demonstrate other disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is inapplicable.  

Next, the Veteran's scars not of the head, face, or neck, have not been shown to be deep and nonlinear.  The evidence also does not show that the Veteran's scars are both superficial and nonlinear.  Finally, the evidence does not show that the Veteran's scars are painful or unstable.  Therefore, application of Diagnostic Codes 7801, 7802, and 7803 does not result in a compensable rating. 

Lastly, with regard to Diagnostic Code 7805, the May 2014 VA scar examination reflects the Veteran's scars have not resulted in functional impairment.  Indeed, there is no indication of any disabling effects not considered by Diagnostic Codes 7800 through 7804.

The Board therefore finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected surgical scars, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Code 7805 (prior to October 23, 2008 and from October 23, 2008); Gilbert, 1 Vet. App. at 49.  No other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath , 1 Vet. App. at 595.

Additional Considerations for Increased Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss, ischemic heart disease status post coronary artery bypass, and surgical scares are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

Regarding his bilateral hearing loss, the Veteran's main symptom is difficulty hearing in various situations, and needing to turn up the volume on the television, which is contemplated in the rating assigned which evaluates hearing acuity.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well, these types of problems, generally, would not impair his ability to obtain work.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Next, the Veteran's ischemic heart disease status post coronary artery bypass has been manifested by fatigue following physical exertion, which is explicitly considered in cardiac testing contemplated by Diagnostic Code 7805.  Additionally, the Board has considered the size and location of the Veteran's surgical scars under both the prior and revised rating criteria.  Indeed, Diagnostic Code 7805 specifically instructs the rater to consider any disabling effects of the Veteran's scars.  Here, the Veteran's scars were not found to cause any functional impairment.   

The Veteran has essentially disagreed with the assigned ratings, asserting his contention that higher ratings are warranted based on his symptomatology.  He
has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his August 2012 affidavit, the Veteran indicated that he was last employed in June 2009.  The Veteran filed a claim for a TDIU, which was denied in October 2013 because, despite the Veteran's documented fatigue, he was not found to be unable to maintain substantially gainful employment as a result of his service-connected disabilities.  The Veteran did not file a Notice of Disagreement with that decision.  There is nothing in the Rice that the Board sees as somehow vitiating the finality of the 2013 rating decision.  Moreover, of the four VA examinations assessing the Veteran's service-connected ischemic heart disease, only the August 2013 examiner found the Veteran's condition could impact his ability to work, and, even then, the Veteran's decreased stamina was not found to preclude substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2010, March 2012, and July 2013 letters to the Veteran. 

As it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for high glucose is denied. 

Entitlement to service connection for coagulopathy, iatrogenic (claimed as excessive bleeding), to include as secondary to service-connected ischemic heart disease status post coronary artery bypass, is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post coronary artery bypass (to exclude a 100 percent rating from April 19, 2011 to July 30, 2011) is denied.

Entitlement to an initial compensable rating for surgical scars is denied. 


REMAND

First, the Veteran stated in his August 2012 affidavit that he visited a "civilian doctor in 2005" with regard to the numbness in his left hand.  These records have not been associated with the claims file.  

Next, the Veteran's representative submitted a statement in support of the claim in October 2014 primarily discussing the Veteran's carpal tunnel syndrome and numbness of the left upper extremity.  Such evidence was not accompanied by a waiver of AOJ jurisdiction.  Accordingly, on remand, a Supplemental Statement of the Case (SSOC) must be issued which includes review of this evidence.
Third, a medical opinion is necessary to decide the claim with respect to the Veteran's carpal tunnel syndrome and numbness of the left upper extremity.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In March 2014 VA treatment records, the Veteran reported numbness and tingling since having his quadruple bypass in 1999.  Upon examination, the physician concluded that testing was suggestive of carpel tunnel syndrome.  The record shows diagnoses to include "vascular insufficiency possibly due to history of radial artery harvest and bypass."  A nerve conduction test was scheduled for April 2014, which revealed moderate median neuropathy at the left wrist, noted as carpal tunnel syndrome.  Mild ulnar neuropathy at the left elbow was also found.  Therefore, the Board finds that an opinion is needed to determine whether the Veteran's diagnosed carpal tunnel syndrome is caused or aggravated by his service-connected connected ischemic heart disease status post coronary artery bypass.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his carpal tunnel syndrome and numbness of the left upper extremity, as identified by the Veteran, to include all records from the civilian practitioner referenced in the Veteran's August 2012 statement.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

3.  Then, obtain an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome was either a) caused by or b) aggravated by his service-connected ischemic heart disease status post coronary artery bypass.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Then, readjudicate the Veteran's claim, to include consideration of all newly obtained evidence as a result of this Remand as well as the October 2014 representative's statement.  If the benefit sought is not granted, provide the Veteran and his representative with an SSOC and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


